Citation Nr: 0942887	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  99-20 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial evaluation in excess of 20 
percent for a right shoulder disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a right ankle disability.

4.  Entitlement to a compensable initial evaluation for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to April 
1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The Board previously remanded these issues for development in 
November 2003 and June 2006.  The file has been returned to 
the Board for further appellate action. 


FINDINGS OF FACT

1.  From April 6, 1999, the Veteran's GERD has been 
manifested by persistently recurrent epigastric distress, 
dysphagia, pyrosis and regurgitation, although not 
accompanied by substernal arm or shoulder pain and not 
productive of considerable impairment of health.

2.  From April 6, 1999, limitation of motion of the Veteran's 
right shoulder has most closely approximated motion of the 
right (major) arm limited to midway between the side and 
shoulder level.

3.  From April 6, 1999, a surgical scar of the right shoulder 
has been painful or tender.

4.  From April 6, 1999, the Veteran's right ankle disability 
has been manifested by moderate limitation of motion. 

5.  From April 6, 1999, the Veteran's left knee disability 
has been manifested by pain on motion, there is no 
instability or limitation of extension, and flexion is not 
limited to less than 45 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for GERD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.114, Diagnostic Code 7346 
(2009).
 
2.  The criteria for an initial evaluation in excess of 30 
percent, but not higher, for a right shoulder disability are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5201 (2009).

3.  The criteria for a separate 10 percent rating, but not 
higher, for a right shoulder scar have been met.  38 U.S.C.A. 
§ 1155 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (1998-
2008).

4.  The criteria for an initial evaluation in excess of 10 
percent for a right ankle disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (2009).

5.  The criteria for an initial 10 percent evaluation, but 
not higher, for a left knee disability are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to increased initial ratings 
for his service-connected GERD and disabilities of the right 
shoulder, right ankle and left knee.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In June 2006, in compliance with the Board's remand, the 
Appeals Management Center (AMC) sent the Veteran a letter 
advising him of the elements to establish entitlement to an 
increased disability rating, including the effective-date and 
disability-rating elements of a claim.  The Veteran had ample 
opportunity to respond before the RO readjudicated the claims 
in September 2009.

Although the letter above was sent after the initial 
adjudication of the claims, the Board finds there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claims.  There is no indication 
in the record or reason to believe that any ultimate decision 
of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of his claims.  In this 
regard, the Board notes that service treatment records (STRs) 
and VA outpatient records were obtained, and the Veteran was 
afforded appropriate VA examinations.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate any of the 
claims.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  


The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to any of the disabilities 
under review.  

Service connection for all four disabilities on appeal was 
granted effective from April 6, 1999.  

Evaluation of GERD

The Veteran's GERD has been rated under the criteria of 
38 C.F.R. § 4.114, Diagnostic Code 7346 (hiatal hernia).  

The rating criteria of Diagnostic Code 7346 are as follows.  
A rating of 10 percent is assigned for two or more of the 
symptoms for the 30 percent rating, of less severity.  A 
rating of 30 percent is assigned for persistently recurrent 
epigastric distress, dysphagia, pyrosis and regurgitation, 
accompanied by substernal arm or shoulder pain, productive of 
considerable impairment of health.  A rating of 60 percent is 
assigned for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.

The Veteran had a VA general medical examination in May 1999 
in which he reported a history of nausea and regurgitation 
after eating, at times sour.  He endorsed occasional 
heartburn.  He sometimes took medication before meals but 
would still get this symptom.  He also endorsed headaches 
during regurgitation. Physical examination of the abdomen was 
negative.  The examiner's impression was gastroesophageal 
reflux.  The examiner noted the Veteran had been referred for 
primary care and should eventually be seen at the 
gastrointestinal (GI) clinic.

The Veteran had a VA history and physical (H&P) examination 
in June 1999 in which he reported a history of epigastric 
discomfort with heartburn associated with periods of watery 
diarrhea.  He denied other abdominal pains and also denied 
constipation, vomiting or nausea.  His current weight was 231 
pounds, down from 247 pounds.  He also reported a history of 
kidney stone.  The Veteran reported he was taking antacid 
medication and was managing his diet.  Abdomen and bowel 
sounds were normal on examination.  The examiner noted that 
the combination of GI symptoms with kidney stone raised a 
concern about malabsorption.  Although the Veteran asserted 
he had lost weight, he appeared to the examiner to look very 
robust and healthy.  The examiner stated the Veteran's 
symptoms suggested esophageal reflux, and recommended 
endoscopic evaluation.

A VA telcare note in July 2000 shows the Veteran called to 
complain he was unable to keep food down. 
  
The Veteran presented to the VA outpatient clinic in August 
2000 requesting physical examination for school enrollment.  
The examiner noted a history of GI symptoms suggestive of 
irritable bowel.  Examination of the abdomen was grossly 
normal.  The examiner's impression was healthy young man with 
GI symptoms probably irritable bowel syndrome (IBS) unchanged 
since the previous year.

The Veteran had a VA digestive examination in October 2001 
during which he reported symptoms of frothy diarrhea, 
heartburn, and vomiting without nausea past meals.  He could 
take liquids in small amounts very slowly or would 
immediately regurgitate.  He denied significant weight change 
over the past year.  Medications had not provided significant 
relief.  His diarrhea usually occurred after ingestion of 
solid food, usually two or three times per week.  He denied 
problems with constipation but endorsed diarrhea several 
times per week.  He stated he avoided spicy foods and dairy 
products and felt his condition had become more problematic 
over the past year.  On examination bowel sounds were 
present.  There were no bruits. The abdomen was soft to 
palpation, and there was no organomegaly, masses or 
tenderness.  The examiner diagnosed GERD and recommended the 
Veteran undergo an upper GI series.

The Veteran presented to the VA emergency department in 
August 2002 complaining of abdominal pain and loose stools 
with dark blood over the past two weeks.  The Veteran stated 
he had run out of his medications.  Clinical examination 
showed no blood in stool and no dark stool; guiac was 
negative.  The diagnostic impression was GERD, and the 
clinician prescribed medication.

The Veteran presented to VA in February 2003 to establish 
care.  The clinician noted a history of diarrhea (3 to 4 
loose stools daily) for at least 6 years.  He had been 
treated for GERD, but never effectively per the Veteran's 
report.  Symptoms were an equal mix of "heartburn" type 
pain and actual reflux of solid and liquid foods.  He had a 
strong gastro-colic reflex with bowel movements following 
oral intake by approximately 10 minutes.  On examination the 
abdomen was grossly normal.  The clinical impression was GERD 
and chronic diarrhea.

The Veteran had a VA digestive examination in March 2007.  
The examiner reviewed the claims file and noted the Veteran's 
medical history in detail, including VA computerized 
treatment records.  The Veteran reported he had recently 
passed 2 kidney stones, during which he experienced vomiting 
that he believed contained blood.  The Veteran reported he 
managed his reflux disease by controlling his diet; he ate 8 
to 9 meals per day in small portions; he also elevated the 
head of his bed.  He denied taking current medications since 
all medications in the past had been ineffective.  He 
endorsed regurgitation and nausea after every meal.  He 
stated that solid foods and pills would noticeably "stick" 
every other day.  He endorsed abdominal pain but not 
described in the chest, epigastrum or upper abdomen.  There 
was no referred arm or shoulder pain.  The Veteran described 
his abdominal pain as located in the peri-umbilical to the 
lower abdomen, occurring after meals and almost every night.  
The Veteran reported his appetite had not been good and 
reported he had lost 40 pounds over the past year.  There was 
no melena, but frequent bowel movements persisted.  The 
Veteran stated he had missed 12 days of work since the 
previous September, about half of which was due to GERD.  The 
Veteran stated a belief that his diarrhea and renal stones 
were caused by GERD.

On examination the Veteran appeared to be healthy-appearing 
and in no acute distress.  Physical examination of the 
abdomen was within normal limits, with no current tenderness, 
guarding, rebound, masses, organomegaly or palpable bruit.  
Lab work showed the Veteran was not anemic.  The examiner 
diagnosed GERD.  The examiner stated the Veteran had renal 
nephrolithiasis, but there is no evidence that such disorder 
was related to or aggravated by GERD; vomiting during stone 
passage is common in patients presenting with acute renal 
colic.  The examiner also stated the Veteran had chronic 
diarrhea but stated there was no evidence that such disorder 
was related to or aggravated by GERD; in medical literature 
GERD was not commonly considered a cause in workup for 
chronic diarrhea, and the Veteran's treatment records showed 
his providers were concentrating on the lower colon and IBS 
as possible explanation for the Veteran's chronic diarrhea.  
Thus, the symptomology of low abdominal pain and diarrhea was 
considered most likely related to other causes, not to GERD. 

The Veteran's most recent VA digestive examination was 
performed in August 2009.  The examiner reviewed the claims 
file and medical records, and noted the Veteran's medical 
history in detail.  The Veteran reported he had placed 
himself on a very strict diet of bland foods spaced over six 
meals per day.  He reported usually having frothy diarrhea 
every day and never having a normal bowel movement, as his 
stools were usually loose or with diarrhea.  The Veteran 
stated he had to eat very slowly and sometimes had vomiting, 
without nausea.  The Veteran stated he did not eat while at 
the workplace as a teacher, to avoid having symptoms arise in 
the work environment.  

On review of the evidence above, the Board finds the 
Veteran's disability is manifested by persistently recurrent 
epigastric distress, dysphagia (difficulty swallowing), 
pyrosis (heartburn) and regurgitation, all of which are 
elements of the 30 percent rating under Diagnostic Code 7346.  
However, entitlement to such rating requires that the 
symptoms be accompanied by substernal arm or shoulder pain 
and also be productive of considerable impairment of health, 
neither of which criteria is shown in this case.

In arriving at the decision above, the Board notes substernal 
arm or shoulder pain was neither claimed by the Veteran nor 
documented in treatment records or examination reports.  As 
far as "considerable impairment of health," the record 
shows the Veteran has concurrent digestive problems with 
diarrhea and lower abdominal pain that may be said to 
arguably cause considerable impairment of health, but 
competent medical opinion states such symptoms are not 
associated with GERD.  The GERD, alone, is not shown to cause 
"considerable impairment of health" and the criteria for 
the higher rating are not more nearly approximated. 

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has considered the lay evidence offered by the Veteran 
in the form of his correspondence to VA in which he generally 
argues his symptoms deserve a higher disability rating.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   
However, even affording the Veteran full competence and 
credibility in reporting his symptoms, those symptoms do not 
approximate the criteria for higher schedular rating.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a).  In determining whether a case should be referred 
for extra-schedular consideration, the Board must compare the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the disability picture is contemplated by the rating 
schedule, the assigned evaluation is therefore adequate, and 
no referral for extra-schedular consideration is required.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the Veteran has not required frequent 
hospitalizations for the disability.  Further, the degrees of 
schedular disability specified are generally considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the injury.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  In this case it is clear from the 
medical evidence that the functional impairment from the 
service-connected disability is not in excess of that 
contemplated by the schedular criteria.  The Board has 
therefore determined that referral of this case for extra-
schedular consideration is not in order.
 
Accordingly, based on the medical and lay evidence of record 
the Board finds the criteria for an initial rating in excess 
of 10 percent for GERD are not shown.  The claim must 
accordingly be denied.   

As the evidence preponderates against the claim the benefit-
of-the-doubt rule is not for application.  

Evaluation of Right Shoulder Disability

The Veteran's right shoulder disability has been 
characterized as postoperative right shoulder pain with 
limitation of motion.  The disability has been rated under 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5201(limitation of motion of the arm).

The rating criteria of Diagnostic Code 5201 are as follows.  
A rating of 20 percent is assigned for limitation motion of 
the arm at shoulder level (major or minor) or for limitation 
of motion of the minor arm midway between the side and 
shoulder level.  A rating of 30 percent is assigned for 
limitation of motion of the major arm midway between the side 
and shoulder level or for limitation of motion of the minor 
arm to 25 degrees from the side.  A rating of 40 percent is 
assigned for limitation of motion of the major arm to 25 
degrees from the side.

For reference, under VA rating criteria normal ranges of 
motion of the arm and shoulder are as follows: arm forward 
elevation (flexion) and abduction each from 0 to 180 degrees, 
and shoulder internal and external rotation each to 90 
degrees.  38 C.F.R. § 4.71a, Plate I (2009). 

Also applicable in this case is Diagnostic Code 5203 
(impairment of clavicle or scapula), the rating criteria of 
which are as follows.  A rating of 10 percent is assigned for 
malunion or for nonunion with loose movement.  A rating of 20 
percent is assigned for nonunion with loose movement or for 
dislocation.  These ratings are assigned for major and minor 
sides without distinction.  Rating may also be based on 
impairment of contiguous joints.

Other diagnostic codes applicable to the shoulder are 
Diagnostic Code 5200 (ankylosis of the scapulohumeral 
articulation) and Diagnostic Code 5202 (other impairment of 
the humerus including loss of head, nonunion, fibrous union, 
recurrent dislocation at the scapulohumeral joint, and 
malunion).  As noted below, these conditions are not shown on 
examination and application of these diagnostic codes is not 
warranted.

The Veteran had a VA joints examination in May 1999 during 
which he reported having had four episodes of 
acromioclavicular (AC) separation during service and surgery 
during service, which the examiner stated sounded like a 
partial resection.  The Veteran stated he subsequently had 
continued pain and swelling in the area.  The Veteran stated 
he could perform normal activities but not sports or lifting.  
Examination showed a scar on the right shoulder that was not 
tender or discolored.  Range of motion of the shoulder was 
abduction to only 110 degrees and external rotation only to 
20 degrees; the other ranges of motion were grossly intact.  
X-ray of the shoulder showed definite second-degree and 
probable third-degree separation of the right AC joint.  The 
examiner's impression was right shoulder AC separation times 
four with repair, with ongoing pain and decreased range of 
motion.

The Veteran had a VA joints examination in October 2001 
during which he complained of constant shoulder pain and 
inability to lift the arm above shoulder level.  He stated he 
could not push or pull with the right arm.  The Veteran's 
writing skills were not affected although he is right-handed.  
Sleeping was difficult because he could not get a comfortable 
shoulder position.  When he drove a car he had to keep the 
right hand at the 6 o'clock position on the steering wheel to 
avoid shoulder pain.  He reported frequent flare-ups of 
shoulder pain, usually brought on by inadvertent excessive 
internal or external rotation; he took ibuprofen for such 
flare-ups but these caused abdominal pain.

On examination the Veteran had a well-healed scar on the 
shoulder that was tender to the touch; there was also 
tenderness of the shoulder.  There was no sensory or motor 
deficit in either upper extremity.  Deep tendon reflexes 
(DTRs) of the upper extremities were present and symmetrical.  
Handgrip was 5/5 bilaterally.  Range of motion testing of the 
right shoulder disclosed forward flexion to 120 degrees with 
pain at 70 degrees, abduction to 110 degrees with pain at 60 
degrees, external rotation to 60 degrees with pain, and 
internal rotation to 40 degrees with pain.  X-rays of the 
right shoulder, surprisingly, were reported as normal.  The 
examiner diagnosed post-surgical reconstruction of the right 
AC joint.  The examiner noted the examination had been 
conducted during a period of quiescent symptoms; during 
flare-ups, which could occur with varying frequency, the 
physical findings would be significantly different.  Painful 
symptoms as outlined during the examination would lead the 
Veteran to expend extra energy in completing tasks and hence 
would lead to early fatigue, weakened movements and 
ultimately to a loss of coordination.

The Veteran had a VA joints examination in March 2007 in 
which he reported the right should was very painful, and that 
physical therapy had not improved the shoulder's range of 
motion.  He complained of shoulder pain if he attempted any 
lifting, pushing or pulling and complained of episodes of 
numbness in the right arm.  He stated he had difficulty 
sleeping on his right side, because if he did so the arm 
would go numb.  He reported daily flare-ups of shoulder pain 
and reported two totally incapacitating episodes of shoulder 
pain over the past year; the episodes lasted 2 weeks and were 
not attended by a physician.  

On examination there was a scar over the AC area that was 
very tender to palpation; he also had tenderness in the AC 
area.  Motor strength of the shoulder was at most 3/5 in all 
planes.  Range of motion was flexion to 95 degrees, abduction 
to 90 degrees, external rotation to 60 degrees and internal 
rotation to 40 degrees, with complaint of severe pain at 
these ranges of motion.  There was spotty hypalgesia of the 
right upper extremity (RUE) that did not seem to follow a 
dermatomal or neural pattern.  Impingement sign was positive 
on the right shoulder.  The right shoulder joint range of 
motion and strength were diminished due to complaint of pain 
on attempt at repetitive motion testing, but the degree and 
severity could not be determined due to the extreme 
subjectivity of the exercise.  The examiner's diagnosis was 
status post resection of the right distal clavicle with 
residual adhesive capsulitis of the right shoulder.  

The Veteran's most recent VA joints examination was in April 
2009.  The claims file was not available to the examiner.  
The Veteran complained of restriction of motion of the right 
arm and stated that when he tried to elevate or forward flex 
the shoulder the right arm would go numb.  He stated he could 
not do any lifting, pushing or pulling with the RUE.  He 
endorsed difficulty sleeping and problem with manipulation 
and grasping with the right hand.  He stated the right arm 
tended to go numb on occasion.  He endorsed daily flare-ups 
but denied any incapacitating episodes during the past year.  
He also denied any loss of work over the past year.  

On examination the surgical scar on the right shoulder was 
tender to palpation.  Motor strength of the right arm was at 
most 4/5 in all planes.  Ranges of motion of the right 
shoulder were flexion to 160 degrees, abduction to 150 
degrees, external rotation to 60 degrees and internal 
rotation to 60 degrees, with complaint of shoulder pain at 
extremes of motion.  Repetitive motion studies showed loss of 
active motion of the shoulder after repetitive activity.  The 
Veteran did not exhibit any sensory changes.  The right 
shoulder joint range of motion and strength were diminished 
due to complaint of pain on attempt at repetitive motion 
testing, but the degree and severity could not be determined 
due to the extreme subjectivity of the exercise.  The 
examiner diagnosed status post right AC surgery.

In September 2009 the examiner issued an addendum stating the 
Veteran's right shoulder disorder is not likely to cause any 
impairment of the Veteran's ability to work as a school 
teacher.

As an initial matter, the Board finds that the Veteran is 
entitled to a separate 10 percent rating for the surgical 
scar of his right shoulder because it is objectively shown to 
be tender or painful.  See 38 C.F.R. § 4.118, Diagnostic Code 
7804 (1999-2008).  The Board notes that a recent amendment of 
Diagnostic Code 7804 does not apply in this case because the 
Veteran's claim was filed prior to October 23, 2008, but the 
amendment would not entitle the Veteran to more than a 10 
percent rating for the scar.

With respect to functional impairment of the right shoulder, 
the Board notes the Veteran's range of motion of the right 
(major) arm has been at worst to 60 degrees prior to onset of 
pain.  In addition, there is additional functional impairment 
during flare ups.  Under Diagnostic Code 5201, the current 20 
percent rating is appropriate for limitation of motion to the 
shoulder level (90 degrees), while a higher 30 percent rating 
requires limitation of motion midway between the side and 
shoulder level (45 degrees).  Accordingly, the Board finds 
the Veteran's limitation of motion more nearly approximates 
the criteria for a 30 percent rating than those for a 20 
percent rating.  

The Board has considered whether the other diagnostic codes 
relating to shoulder injuries may be appropriate for rating 
this disability, particularly as X-ray of the shoulder in May 
1999 showed separation of the right AC joint.  However, the 
highest evaluation for malunion or nonunion of the clavicle 
under Diagnostic Code 5203 is 20 percent, so alternative 
rating under that diagnostic code would present no benefit to 
the Veteran.  Diagnostic Code 5202 is not for application 
because there is no impairment of the humerus, and Diagnostic 
Code 5200 is not for application because the shoulder is not 
ankylosed.

The lay evidence of record, including the Veteran's 
correspondence to VA and his subjective symptoms as reported 
to VA examiners and clinicians, does not show entitlement to 
a schedular rating in excess of 30 percent for impairment of 
the right shoulder.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
scar warranted more than a 10 percent rating or the right 
shoulder impairment warranted more than a 30 percent rating.  
See Fenderson, 12 Vet. App. 119.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a).  However, the record reflects the Veteran has not 
required frequent hospitalizations for the disability and the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
ratings granted herein.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.  

Based on the medical and lay evidence of record, the Board 
finds the criteria for an initial rating of 30 percent, but 
not higher, for right shoulder impairment and for a separate 
rating of 10 percent for a right shoulder scar are shown.  



Evaluation of Right Ankle Disability

The Veteran's right ankle disability has been characterized 
as right ankle sprain with limited motion.  The disability 
has been rated under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (limited motion of the ankle).

The rating criteria of Diagnostic Code 5271 are as follows.  
A rating of 10 percent is assigned for moderate limitation of 
motion.  A rating of 20 percent is assigned for marked 
limitation of motion. 

The terms "moderate" and "marked" are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  

For reference, under VA rating criteria normal ranges of 
motion of the ankle are as follows: dorsiflexion from 0 to 20 
degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. 
§ 4.71a, Plate II (2009). 

Other diagnostic codes relating to the ankle are Diagnostic 
Code 5270 (ankylosis of the ankle); Diagnostic Code 5272 
(ankylosis of the subastragalar or tarsal joint); Diagnostic 
Code 5273 (malunion of os calcis or astragalus); and 
Diagnostic Code 5274 (astragalectomy).  As noted below, these 
conditions are not shown on examination and application of 
these diagnostic codes is not warranted.

The Veteran had a VA joints examination in May 1999 during 
which he reported occasional pain over the lateral aspect of 
the ankle and that the ankle twists easily.  The Veteran 
stated he could perform normal activities but not sports.  On 
examination the right ankle was tender to palpation, and 
there was pain with inversion.  The Veteran had full plantar 
flexion but could dorsiflex only to about 10 degrees.  
Inversion and eversion were normal, and there did not appear 
to be any gross instability to forced inversion.  X-ray 
examination of the right ankle was negative, showing no 
degenerative change or fracture and showing normal soft 
tissue and osseous structures.  The examiner's impression was 
right ankle fracture times two, by history, with right ankle 
sprain.  

The Veteran had a VA joints examination in October 2001 
during which he complained the right ankle twisted easily and 
would frequently swell.  He stated he could not stand in one 
spot for more than a few minutes due to ankle pain.  
Squatting and stooping were difficult because of the right 
ankle.  On examination the Veteran walked with a slight limp 
on the right leg.  There was no lateral deviation in the heel 
cords but there was significant forefoot valgus deformity and 
a secondary hallux varus of the right foot.  There was pain 
on palpation of the sinus tarsi of the right foot.  There was 
pain on palpation of the lateral aspect of the subtalar joint 
and the medial aspect of the longitudinal arch at the spring 
ligament area.  Stress examination of the ankle revealed no 
medial or lateral instability.  The Veteran could dorsiflex 
the ankle 10 degrees and plantar flex the ankle 30 degrees.  
There was significant pain on passive motion of the forefoot.  
X-ray of the right ankle showed calcific densities in the 
deltoid ligament of the ankle.  

The examiner's diagnosis was chronic right midtarsal and 
ankle sprain with subsequent forefoot valgus and hallux 
varus.  The examiner noted the examination had been conducted 
during a period of quiescent symptoms; during flare-ups, 
which could occur with varying frequency, the physical 
findings would be significantly different.  Painful symptoms 
as outlined during the examination would lead the Veteran to 
expend extra energy in completing tasks and hence would lead 
to early fatigue, weakened movements and ultimately to a loss 
of coordination.

The Veteran had a VA joints examination in March 2007 in 
which he complained the right ankle was very painful.  He 
stated he used an ankle brace when doing any activity around 
the house, and stated he had difficulty walking due to the 
ankle problems.  The Veteran was observed to walk with a 
slight limp on the right leg.  On examination there were no 
gross deformities of the right ankle, but there was deformity 
of the right forefoot; there was hallux varus and well-
developed hallux rigidus of the first metatarsophalangeal 
(MTP) joint.  The ankle was tender to palpation but there was 
no evidence of deformity or swelling.  Mild crepitus was 
palpable on motion of the ankle.  Stress examination revealed 
a mild instability of the ankle on varus stress.  Range of 
motion of the ankle was dorsiflexion to 5 degrees, plantar 
flexion to 30 degrees, inversion to 10 degrees and eversion 
to 0 degrees.  The Veteran was unable to tandem, toe or heel 
walk on the right leg.  The right ankle joint range of motion 
and strength were diminished due to complaint of pain on 
attempt at repetitive motion testing, but the degree and 
severity could not be determined due to the extreme 
subjectivity of the exercise.  The examiner diagnosed chronic 
sprain of the right ankle with residual hallux varus and 
hallux rigidus.

The Veteran's most recent VA joints examination was in April 
2009.  The claims file was not available to the examiner.  
The Veteran complained the right ankle would twist easily.  
He also reported that standing caused ankle pain.  On 
examination the Veteran was observed to ambulate without a 
limp.  There was no significant deformity of the ankles, 
although there was rather marked hallux valgus bilaterally.  
There was no evidence of tenderness on palpation about the 
ankle, and stress examination revealed no evidence of any 
instability. Range of motion of the ankles bilaterally was 
dorsiflexion of 15 degrees, plantar flexion of 40 degrees, 
inversion of 20 degrees and eversion of 10 degrees.  The 
Veteran was able to tandem, toe, and heel walk without 
difficulty, but the forefoot varus deformity became 
significantly more apparent with tandem toe walking.  On 
examination of the forefoot there was no gross abnormality of 
the toes but significant hallux valgus bilaterally.  
Repetitive motion caused no additional limitation of function 
due to pain, weakness or fatigability.  The examiner's 
diagnosis was chronic sprain of the ankles and chronic hallux 
valgus of moderate severity.

In September 2009 the examiner issued an addendum stating the 
Veteran's right ankle disorder is not likely to cause any 
impairment of the Veteran's ability to work as a school 
teacher.
  
On review of the evidence above the Board finds the Veteran's 
limitation of motion of the ankle has more closely 
approximated "moderate" than "marked" impairment.  As 
noted, normal dorsiflexion is to 20 degrees and normal 
plantar flexion is to 45 degrees.  In May 1999 the Veteran 
had significantly reduced plantar flexion of 10 degrees but 
had full dorsiflexion.  In October 2001 he had moderately 
reduced dorsiflexions and moderately reduced plantar flexion 
(10 degrees and 30 degrees respectively).  In March 2007 he 
had markedly reduced dorsiflexion of 5 degrees but only 
moderately reduced plantar flexion of 30 degrees.  In his 
most recent examination in April 2009 he had only moderate 
limitation of motion (15 degrees dorsiflexion and 40 degrees 
plantar flexion).  These findings are indicative of 
limitation of motion that more nearly approximates moderate 
than marked.

The Board has considered whether any other diagnostic codes 
relating to the ankle or foot may be applicable in this case.  
However, Diagnostic Codes 5270 and 5272 are not applicable 
because there is no demonstrated ankylosis of the ankle or 
the subastragalar or tarsal joint.  Diagnostic Code 5273 is 
not applicable because there is no demonstrated malunion of 
os calcis or astragalus, and Diagnostic Code 5274 is not 
applicable because there is no astragalectomy.

Although the Veteran asserts functional impairment due to 
instability, there is no diagnostic code that awards 
compensation based on instability of the ankle.  Also, only 
one VA examination (in March 2007) showed an impression of 
"mild instability;" the other examinations (in May 1999, 
October 2001 and April 2009) specifically found no evidence 
of instability.  There is accordingly no compensation 
available for instability of the ankle.

Review of the file does not show the criteria for a rating in 
excess of 10 percent were met at any time during the period 
under review.  Accordingly, "staged ratings" are not for 
application.  Fenderson, 12 Vet. App. 119.

The lay evidence of record, including the Veteran's 
correspondence to VA and his subjective symptoms as reported 
to VA examiners and clinicians, does not show entitlement to 
a higher schedular rating than the currently-assigned 10 
percent.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a).  However, the record reflects the Veteran has not 
required frequent hospitalizations for the disability and the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.  

Based on the medical and lay evidence of record, the Board 
finds the criteria for an initial rating in excess of 10 
percent for a right ankle disability are not shown.  The 
claim must accordingly be denied.   
 
Evaluation of Left Knee Disability

The Veteran's left knee disability has been characterized as 
collateral ligament sprain of the left knee.  The disability 
has been rated under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (recurrent subluxation or lateral 
instability).

The rating criteria of Diagnostic Code 5257 are as follows.  
A rating of 10 percent is assigned for slight disability.  A 
rating of 20 percent is assigned for moderate disability.  A 
rating of 30 percent is assigned for severe disability.  

Also potentially applicable are diagnostic codes relating to 
limitation of motion of the knee:  Diagnostic Code 5260 
(limitation of flexion) and Diagnostic Code 5261 (limitation 
of extension).  Separate rating is available for limitation 
of flexion and limitation of extension; also, separate rating 
is available for limitation of motion and for instability.

The rating criteria of Diagnostic Codes 5260 and 5261 are as 
follows.  A noncompensable rating is assigned for flexion 
limited to 60 degrees or for extension limited to 5 degrees.  
A rating of 10 percent is assigned for flexion limited to 45 
degrees or for extension limited to 10 degrees.  A rating of 
20 percent is assigned for flexion limited to 30 degrees or 
for extension limited to 15 degrees.  A rating of 40 percent 
is assigned for extension limited to 30 degrees.  A rating of 
50 percent is assigned for extension limited to 45 degrees.

For reference, under VA rating criteria normal ranges of 
motion of the knee are extension to 0 degrees and flexion to 
140 degrees.  38 C.F.R. § 4.71a, Plate II. 

Other diagnostic codes relating to the knee are Diagnostic 
Code 5256 (ankylosis), Diagnostic Code 5258 (symptomatic 
removal of semilunar cartilage), Diagnostic Code 5262 
(impairment of tibia and fibula) and Diagnostic Code 5263 
(genu recurvatum).  As noted below, these conditions are not 
shown on examination and application of these diagnostic 
codes is not warranted.

The Veteran had a VA joints examination in May 1999 during 
which he reported sustaining an injury of his left knee 
during service.  On examination there was no focal swelling 
of the knee.  The Veteran could extend to neutral and could 
flex to 100 degrees.  There was pain with palpation over the 
joint but no pain with palpation over the patella or the 
medial joint line.  There was no anterior instability or 
valgus instability.  There was some pain with varus testing.  
Pivot-shift test was negative, and there was no patellar 
crepitation.  X-ray of the knee was negative, with normal 
soft tissue and osseous structures and no fracture or 
degenerative changes.  The examiner's impression was left 
knee with collateral lateral ligament sprain by history, 
although more specific diagnosis could not be provided 
without magnetic resonance imaging (MRI).

A VA telcare note in July 2000 shows the Veteran called to 
complain about left knee pain.
  
The Veteran had a VA joints examination in March 2007 in 
which he complained the medial aspect of the left knee was 
painful.  He stated standing, kneeling, squatting, stooping, 
and sitting and traveling in a car all caused knee pain.  He 
avoided stairs as much as possible due to knee discomfort.  
Examination of the knee showed no deformity and minimal 
crepitus.  Stability was good in all directions.  Range of 
motion testing disclosed flexion to 95 degrees and extension 
to 0 degrees.  Quadriceps and hamstring strength was 5/5.  
Repetitive motion testing resulted in no additional 
limitation due to pain, weakness or fatigability.  The 
examiner's diagnosis was chronic sprain of the left knee 
secondary to gait disturbance from the right lower extremity 
condition.

The Veteran's most recent VA joints examination was in April 
2009.  The claims file was not available to the examiner.  
The Veteran complained of a history of left knee pain and 
effusion.  He stated he occasionally wore a left knee brace; 
he stated he was only able to walk about a mile and could not 
kneel, squat or stoop due to knee discomfort.  He could sit 
and travel in a car only a short distance before the knee 
stiffened up; he also reported trouble with stairs.  He 
denied having lost work.  On examination there was no 
evidence of any effusion of the knee.  Mild crepitus was 
palpable on motion.  Stability of the knee was good in all 
directions.  Range of motion of the knee was flexion to 140 
degrees and extension to 0 degrees.  Quadriceps and hamstring 
strength was 5/5, including after repetitive motion.  
Repetitive motion caused no additional limitation of function 
due to pain, weakness or fatigability.  The examiner's 
diagnosis was chronic sprain of the left knee.

In September 2009 the examiner issued an addendum stating the 
Veteran's left knee disorder is not likely to cause any 
impairment of the Veteran's ability to work as a school 
teacher.
  
Based on the evidence above the Board finds the Veteran is 
entitled to a 10 percent rating based on pain on flexion of 
the knee.  See 38 C.F.R. § 4.59.  The Veteran is not entitled 
to a separate rating for limitation of extension or more than 
a 10 percent rating for limitation of flexion.  In all 
examinations of record the Veteran's extension has been to 0 
degrees (normal) and his flexion has been not worse than 95 
degrees.  

The Veteran is not entitled to a separate compensable rating 
based on instability.  During examination in May 1999 the 
examiner found no anterior instability or valgus instability; 
the examiner in March 2007 and April 2009 stated stability 
was good in all directions.  .

Review of the file does not show the criteria for more than a 
10 percent rating were met at any time during the period 
under review.  Accordingly, "staged ratings" are not for 
application.  Fenderson, 12 Vet. App. 119.  

The lay evidence of record, including the Veteran's 
correspondence to VA and his subjective symptoms as reported 
to VA examiners and clinicians, does not show entitlement to 
more than a 10 percent schedular rating.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a).  However, the record reflects the Veteran has not 
required frequent hospitalizations for disability and the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 10 
percent rating granted herein.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.  

Based on the medical and lay evidence of record the Board 
finds the criteria for an initial 10 percent rating, but not 
higher, are shown.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for GERD is denied.

The Board having determined that the Veteran's right shoulder 
disability warrants a 30 percent rating, but not higher, for 
limitation of motion, and a separate 10 percent rating, but 
not higher, for a scar, the benefit sought on appeal is 
granted to this extent and subject to the criteria applicable 
to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for a right ankle disability is denied.

Entitlement to an initial evaluation of 10 percent, but not 
higher, for a left knee disability is granted, subject to the 
criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


